Thornton, J.:
The question presented for decision in this case is, whether an election of the officers of the City and County of San Francisco is required by laxv to be held in the year 1880. If such election is required, the writ must be alloxved, secus if not. It is contended that the statute law requires such election; that if not so required by the statutes on the subject, it is by the proxdsions of the Constitution. These contentions will be considered in the order stated. By the first section of the act of the legislature, approved April 2nd, 1866 (Stats, of 1865—6, 718), it was provided as follows: “There shall be elected hereafter for the City and County of San Francisco, by the qualified electors thereof, at the times herein after mentioned, and in the manner prescribed by law for the election of State and county officers, one mayor, xvho shall be ex-officio president of the board of supervisors, a county judge, police judge, an attorney and counselor, probate judge, district attorney, sheriff, county clerk, recorder, treasurer, auditor, tax collector, assessor-, coroner, public administrator, surveyor, superintendent of common schools, sujrerintcndent of public streets highways and squares, chief of police, harbor master, and State harbor commissioner.” The third, fourth, and fifth sections of the act are as follows : Section 3. “ All elections for city and county officers, except as provided in § 2 of this act, shall be held in said city and county on the days prescribed by law for holding the general elections throughout the State, except in the years xvhen no general election is provided for by laxv, xvhen elections for city and county officers shall be held on the first Wednesday of September of said years.” (§ 2 refers to county judge, probate judge,' and police judge, who are to be elected at the special judicial elec*97tions.) Section 4. “At the first election held under this act, on the first Wednesday in September, 1866, and at the election held every second year thereafter, there shall be elected an attorney and counselor for said city and county, an auditor, a tax collector, a public administrator, a superintendent of public streets highways and squares, a chief of police, and in each of the first, third, fifth, seventh, ninth, and eleventh wards, one supervisor and one school director, who shall hold their offices for the term of two years from and after the first Monday of December subsequent to their election, and until their successors are elected and qualified.” Section 5. “ At the second election held under this act, on the day of the general election held in the year 1867, and at the election held every second year thereafter, there shall be elected a mayor, who shall be ex-officio president of the board of supervisors, a district attorney, a sheriff, a county clerk, a recorder, a treasurer, an assessor, a coroner, a surveyor, a superintendent of common schools, a harbor master, and in each of the second, fourth, sixth, eighth, tenth, and twelfth wards, one supervisor and one school director, who shall hold their offices for the term of two years from and after the first Monday of December subsequent to their election, and until their successors are elected and qualified.”
By the first section of the Act of March 30th, 1872, (Stats. 1871-2, 729) the fourth section of the Act of April 2nd, 1866, just above referred to, was amended so as to read as follows:
“ Section 4. At the general election to be held in the year 1873, and at the general election to be held every second year thereafter, there shall be elected an attorney and counselor for said city and county, an auditor, a tax collector, a public ad ministrator, a superintendent of public streets highways an squares, a chief of police, a superintendent of common school and one fire commissioner, and for each of the first, third, fifth, seventh, ninth, and eleventh wards, one supervisor and one school director, who shall respectively hold their offices for the term of two years from and after the first Monday of December next subsequent to their election, and until their successors are elected and qualified; and the present incumbents of the *98respective offices named in this act shall hold their offices until their successors are elected and qualified.”
It is evident that the effect of this amendment was to fix the election of the officers of the city and county named in it and the former act all on the same day, and in an odd-numbered year. No doubt the object of the act was to bring on the election of all the city and county officers at the general election, which was at that time held on the odd-numbered years. To effect this, the terms of certain officers, (the then incumbents) whose successors would have been elected on the first Wednesday of September, 1872, (when no general election would have been held) were extended by the provisions of the act, and their successors were to be elected in 1873. (See. last clause of § 4 of Act of 1866, as amended by Act of 1872.) These officers were then to be elected at the general election to be held in 1873, and at the general election to be held every second year thereafter, by virtue of § 4 as amended; but in case there was no general election in such years, then the election was to be held by virtue of § 3 above cited, of Act of 1866, on the first Wednesday of September of said years. This provision of § 3 was left undisturbed, probably to meet the case which might occur of a change in the law of the State by which the general election might be fixed on the even-numbered years. In the event of such a change, (which was made by an act approved April 16th, 1880, fixing the day of the general election the first Tuesday after the first Monday of November, 1880, and every second year thereafter—see amendment of 1880 to § 1041, Pol. Code) the time of the election of the city and county officers was still to remain as fixed by § 3 of the Act of 1866, on the first Wednesday of September of the odd-numbered years.
The foregoing comprehend all the statutes relating to the matter under discussion to which our attention was called on the argument, or which we have been able to find; and we see nothing in the statute law of the State which fixes the day of the election of the officers referred to on any day in an even-numbered year.
It is further urged upon the Court that the Constitution makes the change, and requires the election of the officers re*99ferred to to be held this year; and it is said this is the effect of § 10 of article xxii of that instrument. That section is as follows : “ In order that future elections in this State shall conform, to the requirements of this Constitution, the terms of all officers elected at the first election under the same shall be, respectively, one year shorter than the terms as fixed by law or by this Constitution; and the successors of all such officers shall be elected at the last election before the expiration of the terms, as in this section provided. The first officers chosen after the adoption of this Constitution shall be elected at the time and in the manner now provided by law. Judicial officers and the superintendent of public instruction shall be elected at the time and in the manner that State officers are elected.” Now it is argued from this section, that to accomplish the purpose intended by it, which was to have the election on the even-numbered years, and thus to save expense, “ the terms of all officers elected at the first election under the same should be, respectively, one year shorter than the terms fixed by law or this Constitution, and the successors of all such officers must be elected at the last election before the expiration of the terms, as in this section provided.” That the officers of the City and County of San Francisco were elected under the Constitution of 1879, that their terms were two years, that though they were fixed by law they were shortened one year, and therefore their successors are to be elected at the general election for this year, which is the last election before the expiration of those elected in 1879. This point was earnestly and forcibly.urged, and with much plausibility. We have given it a full consideration, have reached, as we think, a satisfactory conclusion upon it, the reasons for which we will now proceed to state.
In construing a constitution, as any other document, we must look to every portion of it bearing on the matter, as to which interpretation is required. The objective of all construction is to arrive at the thought or intention of the parties framing the paper; and to do this we must examine all that is stated in it bearing on the subject under consideration, just as we would ascertain the meaning of what a person says in speaking. It would be manifestly misleading and unfair to consider a portion of what he said. Now, the 12th section of article xxii provides *100as follows: “ This Constitution shall take effect and be in force on and after the fourth day of July, 1879, at twelve o’clock meridian, so far as the same relates to the election of all officers, the commencement of their terms of office, and the meeting of the legislature. In all other respects and for all other purposes, this Constitution shall take effect on the first day of J anuary, 1880, at twelve o’clock meridian.” It is provided in § 20 of article xx, as follows: “ Elections of the officers provided for by this Constitution, except at the election in the year 1879, shall be held on the even-numbered years next before the expiration of their respective terms. The terms of such officers shall commence on the first Monday after the first day of J anuary next following their election.” The officers mentioned in these sections would seem to be the officers whose offices are created by the Constitution itself. All officers in the State and every portion of it, of every grade, derive their powers from the Constitution, in the sense that no office can be created which violates it, as an unconstitutional enactment is no law. But it cannot be controverted that a large class of them derive their right to hold office immediately from the Constitution, while others derive such right mediately through the constitutional action of bodies or tribunals deriving their powers as above. Three classes of these officers of this character are mentioned in the Constitution ; viz., legislative, executive, and judicial; and some partaking of all of these characteristics, as railroad commissioners. The legislative powers, under the limitations expressed in the instrument, are vested in the first class, constituting the Senate and Assembly. (§1, art. iv.) Members of the Assembly are to be elected in 1879, at the time and in the manner provided by law when the Constitution was adopted. (§ 3, art. iv.) The second election of members of the Assembly after the adoption of the Constitution is required to be held on the first Tuesday after the first Monday in November, 1880. Thereafter they are to be chosen biennially, and their term of office is to be two years, and such election shall be on the day of the year just mentioned, unless otherwise ordered by the legislature. (§ 3, art. iv.) Senators are to be chosen for the term of four years, at the same time and places as members of the Assembly. (§ 4, art. iv.) The sessions of the legislature *101are to commence on the first Monday after the first day of January next succeeding the election of its members, and after the election held in 1880, shall be biennial, unless the Governor shall in the interim convene it by proclamation. (§ 2, art. iv.) As to the. executive officers, the governor (§ 2 art. v), lieutenant-governor (§ 15, art. v), secretary of State, controller, treasurer, attorney-general, and surveyor-general (§ 17, art. v), shall be elected at the same time and places, and in the same manner. The time fixed is when the members of the Assembly are elected. The terms of office are fixed at four years, and until their successors are elected and qualified, and commence on the first Monday after the first day of January subsequent to their election. (See section just cited.)
As to judicial officers, it is provided that the Chief Justice and Associate Justices of the Supreme Court shall be elected at the times and places at which the State officers are elected (§3, art. vi) ; the judges of the Superior Courts at the general State election (§ 6, art. vi). In this section there is a special provision that the first election of these judges (as there is of the judges of the Supreme Court in § 3) shall take place at the first general election held after the adoption and ratification of the Constitution. The terms of these officers are fixed by the sections of article vi referred to, their terms to commence on the same day as the officers before mentioned. By § 14, article vi, the legislature is authorized to provide for the election of a clerk of the Supreme Court, and shall fix by law his duties and compensation, etc. The legislature is authorized to determine the number of justices of the peace to be elected in townships, incorporated cities and towns, and cities and counties, and shall fix by law their powers, duties, and responsibilities. Their term is not fixed by the Constitution; but they are to be, as regards the first election, as are all other judicial officers, elected at the time and in the manner that State officers are to be elected. (§ 10, art. xxii.) The above mentioned judicial officers are named among those in which the judicial power is vested. (§ 1, art. vi.)
A superintendent of public instruction shall, at each gubernatorial election after the adoption of the Constitution, be elected. (§ 12, art. ix.) It is provided, also, in § 10, article xxii. *102that he shall be elected at the time and in the manner that State officers are elected. His term is not expressly fixed by the Constitution. A superintendent of schools for each county shall be elected at each gubernatorial election. (§ 3, art. ix.) The Constitution does not expressly fix his term of office. By the provisions of § 22 of article xii, three railroad commissioners are to be elected at the gubernatorial election, whose term of office is to be four years. The term commences on the same day as that of the governor. Four members of the State board of equalization are required to be elected at the general election in 1879, whose term of office, after those first elected, is to be for four years. (§ 9, art. xiii.) The Constitution does not expressly fix the terms of the board who are first elected.
It will thus he seen that, in addition to the special provisions requiring the election of the officers provided for in the Constitution, to be held at the general election in the year 1879, there is a general provision applicable to all of them in § 20 of article xx, requiring that, except as regards the election in 1879, the election of such officers shall be held on the even-numbered years. The reason for the insertion of this last requirement was, no doubt, to make such elections conform to the time of the election of representatives in Congress, and the electors for President and Vice-President, under the Federal laws. A further conformity at once appeared to be necessary. As the State officers were to be elected on the odd-numbered year, 1879, and their terms of office, both by the special provisions of the Constitution and the general provision of § 20, article xx, were to commence on the first Monday after the 1st day of January following their election, and their successors were to be elected on the even-numbered years next before the expiration of the terms of their predecessors in office, as provided in the section just referred to, such election of those successors would occur more than a year before the terms of their predecessors had ended. How, to make such election conform to this requirement, so that the election of their successors should take place the same year at the end of which the terms closed, it was necessary to shorten the terms of such officers one year, and this was done by § 10 of article xxii. This was intended to bring about such conformity, and effected it in the manner prescribed in the last named *103section, by shortening the terms of the officers required to be elected in 1879, one year.
The officers referred to in § 20 of article xx, and those referred to in § 10 of. article xxii, are the same officers, and both sections refer to officers mentioned in the previous portion of the Constitution, which were required to be elected at the general election in 1879. Now it is said that § 10 of article xxii refers to officers whose terms are fixed by law, as well as those fixed by the Constitution; and that all the terms of the officers are fixed in the Constitution, except that of clerk of the Supreme Court; that some effect is to be given to this requirement as to officers whose terms are fixed by law; and if effect is given to it, it must refer to the officers of this city and county, and of counties the terms of which are fixed by the statute laws of the State. We think that, in assuming that the terms of all the officers referred to, except the clerk of the Supreme Court, are fixed in the Constitution, the counsel for the petitioner has fallen into an error. The terms of the justices of the peace are not mentioned at all. In fact, the terms of these officers were fixed by law, and so fixed that the shortening of the term one year in each case would bring the elections of their successors to conform to the requirement of the Constitution, that such election would fall on the even-numbered years. Viewing the officers of the City and County of San Francisco as county officers, they are not the officers referred to in the section of the Constitution relied on. (§ 20, art. xxii.) Such officers arc not the officers “ provided for ” in the Constitution. They are left to be provided for by the legislature, with the most ample powers to do so. This will be seen by examining a few sections in article xi, in relation to “ cities, counties, and towns.” Of these sections, § 1 provides that “ the several counties, as they now exist, arc hereby recognized as legal subdivisions of the State.” Section 4 provides that “ the legislature shall establish a system of county governments which shall be uniform throughout the State, and by general laws shall provide for township organization,” etc. Section 5 is in these words: “ The legislature, by general and uniform laws, shall provide for the election or appointment in the several counties, of boards of supervisors, sheriffs, county clerks, district attorneys, and *104such other county, township, and municipal officers as public convenienceunay require, and shall prescribe their duties and fix their terms of office. It shall regulate the compensation of all such officers, in proportion to their duties, and for this purpose may classify the counties by population; and it shall provide for the strict accountability of county and township officers for all fees which may be collected by them, and for all public and municipal moneys which may be paid to them, or officially come into their possession.”
From this, it is apparent that the entire control of the matters relating to county officers is vested in the legislature, with the restriction that its enactments in relation to them shall be general and uniform. It can provide for the election or appointment of the officers named, in the several counties, and of such other county, township, or municipal officers as public convenience may require; and may prescribe their duties, fix their terms of office, and regulate their compensation. Such officers are to be provided for by the legislature, in the exercise of the powers vested by the sections referred to. It can fix their terms at one, or two, or three, or four years. It may be added here, that the legislature did attempt to act on this subject, and fix the elections of such officers on the even-numbered years, but their action was declared void in Leonard v. January, ante, 3.
Treating the officers referred to in the petition as city officers or city and county officers, the provisions of §§ 7 and 8 of article xi show that they are not affected by the provisions of the Constitution contained in § 20, article xx, and § 10, article xxii. This matter is left to the legislature to be regulated by general laws, or the local authorities acting under general laws, or it may be in the case of the City and County of San Francisco, by the action of the corporation under § 8 of this article xi. (See Desmond v. Dunn, 55 Cal. 242.)
There is another view which shows the section referred to does not embrace the officers in question. The terms of such officers chosen at the first election referred to in the Constitution are to commence on the first Monday after the 1st day of January, 1880. That is not the case with the officers in question, as was held in the case of the county clerk, one of them. *105(See In re Stuart, 53 Cal. 745.) We have no doubt of the ruling in that case; and, by a parity of reasoning, the same conclusion must be reached as to the other officers of the city and county. The decision in Stuart’s case applies with all its force to each and every one of them. The terms of those officers commenced, as Stuart’s did, on the first Monday in December following the election. By the general law, all county and township officers, except judicial officers and assessors, are to be elected at the general election in 1873, and every two years thereafter. (Pol. Code, § 4109.) The term of supervisors is three years. (Pol. Code, § 4024.) The counties are arranged in three classes. The first class has seven, the second five, and the third three supervisors. (Pol. Code, § 4022.) In counties of the third class, one supervisor is to be elected each year at the general election when it occurs, and on the corresponding day of the alternate year, when no general election occurs. In the counties of the first and second classes, a number of supervisors, as nearly equal as may be, to be determined by the board, are elected every year at the same times as specified herein for counties of the third class. (Pol. Code, § 4111.)
There are special laws for some of the counties, which were referred to in the argument. If the terms of these officers are shortened one year, the election of their successors must occur in the odd-numbered years. Having been elected in 1879, shortening the term of such officers one year, the election of their successors must be held in 1881 for it must be recollected that in the same sentence of § 10, article xxii, referred to and relied on by plaintiff, it is provided that the election of the successors of the officers referred to in it must be held at the last election before the expiration of the terms shortened by one year. If, then, they cannot be elected in 1881, they would have to be chosen more than a year before the terms of their predecessors end. This certainly was not intended. It would be a. curious problem to ascertain when the successor to an officer whose term is one year, when shortened by one year, is to be elected. Carrying out the view urged upon us, he would have to be elected at the same time with his predecessor, and this would be to introduce a system of rotation in office novel and unprecedented.
*106The foregoing considerations convince us that the provisions of the section relied on (§ 10, art. xxii) do not refer to the officers of the City and County of San Francisco. The police judge is one of such officers. ( Uridias v. Morrill, 22 Cal. 474; People v. Provines, 34 id. 520.)
We have fully considered the history of the action of the convention in relation to the section just referred to, as it was disclosed to us upon the argument. The vote of rejection on the proposition to exclude county officers from this section may, and doubtless, was had on the ground that it did not refer at all to such officers, that it did not include them. As to the address to the voters of the State, adopted by the convention, its reference to the effect of the Constitution in diminishing the number of the elections to be held, and thus saving expense, many who voted for it may have supposed that this would be brought about by the action of the legislature, in causing the election of county officers to be held on the even-numbered years, at the time of the general election in those years. The indirect as well as the direct effect of the Constitution may have been referred to. If we are correctly informed of the circumstances under which this address was adopted, it is entitled to but little weight in construing the constitution, especially in such a case as this, where a full examination of the provisions of the instrument leave no doubt as to its meaning. We are convinced that the conclusion above stated is correct; and acting upon this conviction, our judgment is, that the writ asked for must be denied.
Sharpstein, J., concurred.